





EXHIBIT 10.1




LEASE PURCHASE AGREEMENT




This Lease Purchase Agreement is entered into this the 9th day of August, 2013,
by and between Nelan Advisors Corporation, a British Virgin Islands Corporation
located at Trident Trust Company Complex, P.O. Box 146, Road Town, Tortola,
British Virgin Islands (“Seller”), and Bison Petroleum, Corp., a Nevada
Corporation, located at 2825 E. Cottonwood Park, Suite 503, Salt Lake City,
Utah, 84121 (hereinafter “Buyer”).

 

Recitals




WHEREAS, Seller owns certain oil and gas leases issued by the State of Wyoming
that pertain to properties within the State of Wyoming and which are more
particularly described in Exhibit A attached hereto and incorporated herein by
reference;

 

WHEREAS, Buyer is the successor in interest to Seller, which is a successor in
interest Gas Ventures LLC, which is the current record owner of the oil and gas
leases described in Exhibit A; and

 

WHEREAS, Buyer desires to own and operate these leases,




Agreement




NOW, THEREFORE, in consideration of mutual covenants contained herein and other
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

SECTION – LEASES PURCHASED

 

1.1   RECITALS.     All “Recitals” herein are hereby incorporated by this
reference.

 

1.2   ASSETS PURCHASED.     Seller agrees to sell to Buyer and Buyer agrees to
purchase from Seller, on the terms and conditions set forth in this Agreement,
those certain oil and gas leases, issued by the State of Wyoming, as set forth
on Exhibit A (the “Leases”).

1.1

1.2

>  

--------------------------------------------------------------------------------



1.3

1.3    Seller will deliver the Leases at a minimum 80% net revenue interest to
Buyer. In other words, “lease burden” on the Leases, of any type or nature
whatsoever, whether United States royalties or interests, State of Wyoming
royalties or interests, any overriding or reserved royalties, working interests
or otherwise, of anyone, including Seller, shall not exceed 20%.

 

1.4

1.4     All petroleum, hydrocarbons and associated gases produced at and after
the assignment of the Leases from Seller to Buyer.

 

1.5

1.5     The Leases exclude well or lease bonds in place with the State of
Wyoming.

 

SECTION 2 – PURCHASE PRICE FOR LEASES




2.1

 2.1     The purchase price for the Leases shall be the issuance of one million
(1,000,000) shares of Buyer’s common stock that are “restricted securities” as
defined under United States Securities and Exchange Commission (the “SEC”) Rule
144, and that shall be subject to resale in compliance with the provisions of
subparagraph (i) of Rule 144.  Share issuance shall be subject to the
satisfaction of all filing and recording requirements required or necessary to
transfer the Leases to Buyer as contemplated hereby.

 

2.2

 2.2     Buyer shall be responsible for all filing and recording fees for the
State of Wyoming and relevant county recorder offices.

 

2.3

 2.3     Buyer is responsible for all rental payments due on the Leases from the
date of closing forward. Buyer must give Seller at least 30 days advanced
written notice if they will not make rental payments.  If Buyer does not pay any
rental payment, then Seller, at its option may pay such rental payment, and
shall receive an assignment of those Leases from Buyer, unless Buyer pays such
rental payment to Seller within 30 days of written demand to Buyer for such
payment. Should Buyer fail to pay following demand or decide not to pay rentals
on the Leases, Buyer shall re-assign such unpaid Leases to Seller.

 

 

 

2

 

LeasePurchaseAgreement betweenNelan Advisors Corporation and Bison Petroleum
Corp





--------------------------------------------------------------------------------

SECTION 3 – REPRESENTATIONS AND WARRANTIES OF SELLER




3.1

3.1     Seller represents and warrants to Buyer as follows:




3.2

3.2     Seller is now and on the date of closing will be a limited liability
company duly organized and validly existing and in good standing under the laws
of the British Virgin Islands. Seller has all requisite corporate power and
authority to own, operate and/or lease the assets, as the case may be, and to
carry own its business as now being conducted.

 

3.3

3.3     The execution, delivery and performance of this Agreement have been duly
authorized and approved by the Members and Managers of Seller, and this
Agreement constitutes a valid and binding agreement of Seller in accordance with
its terms.

 

3.4

3.4     Seller holds good and marketable title to the Leases, free and clear of
liens, pledges, charges or encumbrances, but offers no warranty of title; and
free and clear of restrictions on or conditions to transfer or assignment, apart
from those found in the United States Code, the Code of Federal Regulations or
the State of Wyoming, as applicable, as to onshore federal or state oil and gas
leases.

 

3.5

3.5     Seller has no knowledge of any claim, litigation, proceeding, or
investigation pending or threatened against Seller that might result in any
material adverse change in the business or condition of the Leases being
conveyed under this Agreement.

 

3.6

3.6     Seller acknowledges the following with respect to Buyer and the common
stock of Buyer to be issued to Seller:

 

(a)

Seller understands the speculative nature and the risks of investments
associated with Buyer, including that the shares of common stock of Buyer to be
received under this Agreement are “restricted securities” as defined in Rule 144
of the SEC and confirms that the Seller is able to bear the risk of the
investment in such shares, and that





3

 

LeasePurchaseAgreement betweenNelan Advisors Corporation and Bison Petroleum
Corp





--------------------------------------------------------------------------------

there may not be any public market for the shares acquired hereunder;

 

(b)

There is no obligation on the part of Buyer to register or seek an exemption
under any federal and/or state securities laws, rules or regulations for any
sale or transfer of such shares by Seller, and Seller is solely responsible for
determining the status, in Seller’s hands, of such shares acquired hereunder in
this private transaction and the availability, if required, of exemptions from
registration for purposes of sale or transfer of such shares;

 

(c)

Seller has had the opportunity to ask questions of Buyer and receive additional
information about Buyer, or could acquire it without unreasonable effort or
expense necessary to evaluate the merits and risks of the acquisition of such
shares, including access to all reports and registration statements filed by
Buyer with the SEC, which reflect, among other matters, that the Company is a
“shell company” as defined in SEC Rule 12b-2. Further, Seller has been given an
opportunity to question Buyer and the directors and officers of Buyer and
receive related documentation regarding Buyer and this private acquisition of
such shares.

 

(d)

Seller has sufficient knowledge and experience in financial and business
matters, and is sufficiently familiar with investments of the type represented
by such shares, including familiarity with previous private and public purchases
of speculative and “restricted securities,” and that Seller is fully capable of
evaluating the merits and risks associated with the acquisition of such shares;

 

(e)

In evaluating the merits of the acquisition of such shares, Seller has relied
solely on the Seller’s own investigation concerning Buyer and has not relied
upon any representations provided by Buyer;   

 

(f)

Seller is able to pay the Seller’s debts as they become due, and Seller (a) is





4

 

LeasePurchaseAgreement betweenNelan Advisors Corporation and Bison Petroleum
Corp





--------------------------------------------------------------------------------

not currently insolvent; (b) has made no general or other assignment for the
benefit of creditors; and (c) is not party to any material proceeding that would
have an adverse effect on the Seller’s assets; and

 

(g)

The funds that Seller utilized to purchase the Leases were lawful funds of
Seller that were earned or acquired by or paid to Seller for lawful purposes.

 

3.7

3.7     None of the representations or warranties of Seller contains or will
contain any untrue statements of a material fact or omit or to state a material
fact necessary in order to make the statements in this Agreement not misleading.

 

SECTION 4 – REPRESENTATIONS OF BUYER

 

4.1

4.1     Buyer represents and warrants as follows:




4.2

4.2     Buyer is a corporation duly organized, validly existing, and in good
standing under the laws of Nevada.  Buyer has all requisite corporate power and
authority to enter into this Agreement and perform its obligations hereunder.

 

4.3

4.3     The execution, delivery and performance of this Agreement have been duly
authorized and approved by the Board of Directors, and this Agreement
constitutes a valid and binding agreement of Buyer in accordance with its terms.

 

4.4

4.4     None of the representations or warranties of Buyer contain or will
contain any untrue statement of a material fact or omit or to state a material
fact necessary in order to make the statements in this Agreement not misleading.

 

SECTION 5 – CLOSING




5.1

5.1     TIME AND PLACE. This Agreement shall be closed at the offices of Nelan
Advisors Corporation, on August ___, 2013, or such other date as the parties may
agree in writing. If the closing has not occurred on or before the close of
business on August 16,





5

 

LeasePurchaseAgreement betweenNelan Advisors Corporation and Bison Petroleum
Corp





--------------------------------------------------------------------------------

2013, then either party may elect to terminate this Agreement.

 

5.2

5.2     The party with a right to terminate this Agreement pursuant to Section
5.1 shall not be bound to exercise such right, and its failure to exercise such
right shall not constitute a waiver of any other right it may have under this
Agreement, including but not limited to remedies for breach of a representation,
warranty or covenant.

 

5.3

 5.3     Prior to closing, Buyer had an opportunity to conduct a field
inspection and a title examination of relevant leasehold records at the Wyoming
State Lands & Investments office in Cheyenne, Wyoming regarding the Leases.

 

SECTION 6 – MISCELLANEOUS




6.1

 6.1     The provisions of this Agreement shall be binding upon and inure to the
benefit of the heirs, personal representatives, successors and assigns of the
parties.

 

6.2

 6.2     Any notice or other communication required or permitted to be given
under this Agreement shall be in writing and shall be mailed by certified mail,
return receipt requested, postage prepaid, addressed to the parties at their
location listed above.

 

6.3

 6.3     All notices and other communications shall be deemed to be given at the
expiration of three (3) days after the date of mailing.  Buyer must send a copy
of all notices to Nelan Advisors Corporation, Trident Trust Company Complex,
P.O. Box 146, Road Town, Tortola, British Virgin Islands. The addresses to which
notices or other communications shall be mailed may be changed from time to time
by giving written notice to the other parties.

 

6.4

 6.4     In the event of a default under this Agreement, the defaulting party
shall reimburse the non-defaulting party or parties for all costs and expenses
reasonably incurred by the non-defaulting party or parties in connection with
the default, including without limitation attorney fees.  Additionally, in the
event a suit or action is filed to enforce this Agreement or





6

 

LeasePurchaseAgreement betweenNelan Advisors Corporation and Bison Petroleum
Corp





--------------------------------------------------------------------------------

with respect to this Agreement, the prevailing party or parties shall be
reimbursed by the other party for all costs and expenses incurred in connection
with the suit or action, including without limitation reasonable attorney fees
at the trial level and on appeal.

 

6.5

6.5     No waiver of any provision of this Agreement shall be deemed, or shall
constitute, a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver.  No waiver shall be binding unless
executed in writing by the party making the waiver.

 

6.6

6.6     This Agreement shall be governed by and shall be construed in accordance
with the laws of the State of Nevada. The state and federal courts of the State
of Nevada shall have sole jurisdiction.

 

6.7

6.7     This Agreement constitutes the entire agreement between the parties
pertaining to its subject matter and it supersedes all prior contemporaneous
agreements, representations, and understandings of the parties.  No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all parties.





7

 

LeasePurchaseAgreement betweenNelan Advisors Corporation and Bison Petroleum
Corp





--------------------------------------------------------------------------------

WITNESS the signatures of the parties this the 9th day of August, 2013.




NELAN ADVISORS CORPORATION.

BISON PETROLEUM, CORP.










/s/ _________________________________________                       /s/ Antonio
Martinez-Guzman___________________

President

Antonio Martinez-Guzman, President








 

 

8

 

LeasePurchaseAgreement betweenNelan Advisors Corporation and Bison Petroleum
Corp

 



--------------------------------------------------------------------------------






 

 

 

 

 

[exhibita002.jpg]

 

 

 

 

 

 